DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27a in Fig.2, 113, 114, 123, 124, 180, 185 and 186 in Fig.3, 125a in Fig.7,  250a, 250b, 110, 1111, 120, 121, 130, 131, 140, 141 in Figs.8a-c. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Items from the drawings: 27a in Fig.2, 113, 114, 123, 124, 180, 185 and 186 in Fig.3, 125a in Fig.7, 250a, 250b, 110, 1111, 120, 121, 130, 131, 140, 141 in Figs.8a-c, are not set forth in the specifications. 
In paragraph 15, the paragraph reads in part “whereby the first, second, third and fourth coupling members are correspondingly inserted into inner hollow parts formed in the first, second, third and fourth coupled members so that when any one of the first, second, third and fourth connecting shafts is rotationally displaced unidirectionally by an external force caused by a selective rotational operation of the operation unit in a hooking connection standby state where a hooking connection is released, any one of the first, second, third and fourth coupled members and any one of the first, second, third and fourth coupling members are hookingly connected to each other, and the remaining coupled members and the remaining coupling members are maintained in a hooking connection standby”. 
This does not make sense. Whereas the intended meaning can be gathered from the remainder of the specifications, this should be corrected. 
In paragraph 23, the paragraph reads “release of the external force through the operation unit”, where it appears this should have been drafted to read “transmittance of external force from the operation unit”. 
In paragraph 43, the second module main body is referred to as item number 28. In paragraph 44-46, 51 and 59, it is referred to as item number 280. It appears the latter is correct. 
In paragraphs 61 and 71, the “hooking connection state” appears to be an inconsistent concept. 
Appropriate correction is required.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “so that when any one of the first, second, third and fourth connecting shafts is rotationally displaced unidirectionally by an external force caused by a selective rotational operation of the operation unit in a hooking connection standby state where a hooking connection is released, any one of the first, second, third and fourth coupled members and any one of the first, second, third and fourth coupling members are hookingly connected to each other, and the remaining coupled members and the remaining coupling members are maintained in a hooking connection standby state where a hooking connection is released.”
	This limitation is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Therefore, the claim is unclear. For the purposes of prosecution, and with reference to the applicant’s initial disclosure, this will be assumed to mean as the applicant discusses with reference to applicant’s Figs.8a-c, where the device is configured such that a hooking connection occurs between the coupling and coupled members when the corresponding connecting shaft is pulled proximally and consequently rotated, the pulling caused by rotation of a manually operated dial on the operation unit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegmund (USPN 4,919,112)
Miyoshi et al. (US PGPUB 2008/0262309)
Arai (US PGPUB 2013/0096384)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795